Citation Nr: 0606304	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 to November 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in May 2004 when it was remanded to the RO 
to conduct a search for missing service medical records 
(SMRs).

A claim filed by the veteran in October 2003 seeks service 
connection for post-traumatic stress disorder and left and 
right knee disabilities.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged, and demonstrated by attachments to 
his November 2002 Notice of Disagreement and his February 
2003 substantive appeal, that the SMRs associated with the 
claims file are incomplete.  While the additional copies of 
records he submitted do not mention complaints, findings, 
treatment, or diagnosis pertaining to hearing loss, he has 
alleged that, while stationed in California, he was treated 
in sick bay for hearing problems after exposure to acoustic 
trauma.  In his June 2002 claim he stated that he believed 
this incident and subsequent treatment occurred in 1965, but 
he was not positive and could not specifically remember the 
dates.  The SMRs in the claims file do not contain evidence 
of any such treatment or of a search for records that might 
contain such treatment.  

As mentioned above, in the May 2004 remand, the Board 
directed the RO to conduct "an exhaustive search for further 
service medical records pertaining to the veteran."  After 
ascertaining from the veteran "the location where (and when) 
he was seen in sick bay for hearing problems," the RO was to 
conduct a search for SMRs "at that location (as well as any 
storage facility where records from that location may have 
been transferred)."  In a May 2005 statement, the veteran 
resubmitted correspondence from August 2003 in which he 
identified that he was seen at military hospitals at Camp 
Pendleton, California and in Okinawa, Japan.  Significantly, 
evidence of hearing loss in service may provide information 
that is critical to the matter at hand.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Since a search for the SMRs 
sought by the previous remand and identified by the veteran 
has not been completed, a further remand for such search is 
necessary. 

While a VA examination was conducted in August 2005, if the 
search for SMRs uncovers additional evidence that changes the 
factual basis for the opinion as to the etiology of the 
veteran's hearing loss (i.e., shows that the veteran was 
treated for hearing loss problems after noise trauma in 
service), an amended/updated opinion as to the etiology of 
the veteran's hearing loss would be necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for records of the 
veteran's alleged treatment for hearing 
problems in service.  The search must 
encompass military medical facilities at 
Camp Pendleton, California and in Okinawa, 
Japan (and any records depositories where 
records from these facilities may have 
been retired).  If exhaustive search fails 
to locate records of the alleged 
treatment, it should be so noted  in the 
record.  

2.  If the search requested above uncovers 
any additional information that would 
provide a different factual basis for an 
opinion as to the etiology of the 
veteran's hearing loss (i.e., shows the 
veteran received hearing loss 
treatment/complaints in service), his 
claims file should be forwarded to the 
August 2005 VA examiner (if available, to 
another audiologist if not) for review and 
an updated medical opinion (based on 
consideration of the additional evidence) 
regarding the etiology of the veteran's 
hearing loss.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


